Citation Nr: 1747175	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to May 1988; he also had a period of active duty as a Reserve Member from September 1976 to January 1977.

This issue of entitlement to service connection for a cervical spine disability came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in December 2014.  In a March 2016 decision, the Board again denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  In July 2016, the Veteran's attorney filed a motion to vacate the Board's March 30, 2016, decision.  In September 2016, the Board vacated the March 2016 decision and remanded the issue for additional development.  The issue was again remanded in April 2017.   

The issues of entitlement to service connection for bilateral eye disability and a TDIU are before the Board of Veterans' Appeals (Board) following Board remands in December 2014, March 2016, September 2016, and April 2017.  This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral eye disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic cervical spine disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated by service; cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's December 2014, March 2016, September 2016, and April 2017 Remands, the Agency of Original Jurisdiction (AOJ) obtained service personnel records as well as medical and adjudication records from the Social Security Administration, scheduled the Veteran for examinations to determine current diagnoses and likely etiology of any cervical spine disorders, readjudicated the Veteran's claim, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's previous remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, June 2009, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the July 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

Only very few of the Veteran's service treatment records are available.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  In this case, the Veteran was contacted by telephone in July 2009 by an official at the RO.  The Veteran reported that he did not have any copies of his service treatment records or copies of any treatment records from the VA medical center (VAMC) in Milwaukee.  The Veteran reported that he had been seen at VAMC Milwaukee in March 2007 to January 2008.  The Veteran denied having in-service treatment or any secondary sources of information.  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

In December 2014, the Board, denied service connection for a cervical spine disability.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2015 Order, granted the parties' Joint Motion for Partial Remand, remanding the case for action consistent with the terms of the Joint Motion.  The parties agreed that the Board erred by not ensuring that VA undertook reasonable efforts to satisfy the duty to assist.  Specifically, the Joint Motion noted that although the Board remanded other claims in order to obtain records of in-service hospital treatment, in-service personnel records that could document an in-service Jeep accident, and Social Security Administration records, it adjudicated the issue of service connection for a cervical spine disability prior to obtaining those records.  The parties agreed that these records were potentially relevant to Veteran's cervical spine disability because they could contain evidence of both in-service and post-service documentation or treatment of a cervical spine disability.  Thus, the parties agreed that it was error for the Board to adjudicate the claim prior to the completion of its attempt to obtain these potentially relevant records and that a remand was warranted for the Board to ensure that the development that it ordered in its December 2014 remand order was complete prior to any readjudication of the claim of entitlement to service connection for a cervical spine disability.

In fact, the Board remanded the issues of entitlement to service connection for a bilateral wrist disability, a right thumb disability, a bilateral eye disability, a right knee disability, and entitlement to a TDIU and directed that the Veteran be requested to provide information regarding any in-service hospitalizations for treatment for his eyes, wrists, right thumb, and right knee and after such information had been received, to make an effort to obtain inpatient clinical records pertaining to treatment the Veteran reportedly received.  The Veteran, however, provided no information regarding any in-service hospitalizations.  The Board also directed that the Veteran's service personnel records as well as medical and adjudication records from the Social Security Administration be obtained.  These documents have been obtained and associated with the file.    


Service Connection

The Veteran seeks service connection for a cervical spine disability and a bilateral eye disability.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records include a February 1988 Report of Medical History completed by the Veteran in conjunction with his separation examination in which he reported having, at some point in time, recurrent back pain.  As noted above, there are very few service treatment records; however, the record includes post-service medical evidence which contradicts such in-service cervical spine injuries.  The file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation.  These records indicate neck, left shoulder, and arm pain since a motor vehicle accident in March 2007.  In fact, a May 2008 Primary Care Physician Outpatient Note states that the Veteran did not have any neck problems prior to motor vehicle accident March 11, 2007.  Further, on the clinical examination for separation from service, the Veteran's neck and spine were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic cervical spine disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of cervical spine arthritis was not until years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the Veteran reports continuity of post-service cervical spine pain, the Board finds his allegations to be of limited probative value.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this case, the file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation.  As noted above, these records indicate that the Veteran did not have any neck problems prior to his March 2007 motor vehicle accident.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his cervical spine disorder since service to be not credible.  Thus, in light of the lack of credible evidence of cervical spine problems between the Veteran's discharge from service in May 1988 and 2007, service connection is not warranted under 38 C.F.R. § 3.303(b). 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current cervical spine disability.  MRI of the cervical spine in January 2008 showed cervical spondylosis and disc degenerative disease; abnormal cord signal at C6-7, suggestive of cord edema versus myelomalacia, secondary to congenital canal stenosis and partially calcified posterior disc herniation, lateralizing towards the left side; right foraminal disc herniation at C5-6 with compromise of the existing right C6 nerve root and deformity of the cord along its right ventrolateral aspect with abnormal high signal secondary to edema or myelomalacia; compromise of the right and left C7 nerve roots due to severe foraminal stenosis; and multiple central canal stenosis at C3-4 through C6-7.  VA examiners in February 2010 and April 2017 have diagnosed the Veteran as cervical spine disabilities.

The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's cervical spine disabilities and his active duty service.  No medical professional, however, has ever related a cervical spine condition to the Veteran's military service.  

The Veteran underwent VA examination in February 2010.  After review of the claims file and physical examination of and interview with the Veteran, the examiner diagnosed degenerative disc disease, cervical spine, multiple levels, with cord deformity and foraminal narrowing, bilateral upper extremity radiculopathy observed, with no signs of myelopathy.  The examiner stated that the cervical spine demonstrated multiple findings; however, these were less likely than not related to service as although there were findings of back pain, there were no clear signs of neck pain during his military stay.  The examiner opined that it was likely that the current findings were secondary to his rather severe injury in 2007 and less likely related to his military history.  The examiner explained that the record supports this, with changes in health, job status, and pain complaints and treatment first noted following the motor vehicle injury in 2007.

The Veteran underwent VA examination in April 2017 at which time the Veteran reported that during service, he on more than one occasion fell off a duce and half truck and tried to catch himself, trying to grab things when he went down and only grabbing with one arm and swinging around.  The Veteran also reported that he fell off the bed of trucks backward and that while driving a jeep was thrown out of it while turning and was held by his legs.  The Veteran reported that during service, he was treated for neck pain at a hospital and wore a neck brace.  The Veteran also reported sleeping in fox holes during cold weather and snow did not help matters.

The Veteran reported that after service from 1990 to 2007, he did not receive much treatment for his neck condition, but he had pain and stiffness that would come and go although not enough to go to a hospital.  His occupation was an aluminum finisher, and he missed work sometimes due to pain.  In March 2007, he was involved in a motor vehicle accident in which he was hit in right rear quarter of car; he was pushed into the vehicle in front of him which was waiting to turn; he lost control of his car and went towards the curb;, and his car flew up in air and hit and bounced off a wall into tree.  The Veteran reported that he went to the emergency room after the accident and was given medication.  He tried to return to work but was unable to do the work and could not keep up.  The Veteran reported VA treatment since 2008.  The Veteran reported that in February 2017, he was involved in a motor vehicle accident in which he was hit in the front of his vehicle.  The Veteran reported constant neck pain and stiffness, pain in both shoulder and the left arm to hand, and numbness tingling in left hand.  The Veteran reported that he had right arm and hand pain after a procedure performed in 2009-2010 and that symptoms return intermittently.  

After physical examination and review of the file, the VA examiner diagnosed the Veteran with chronic cervical spine conditions include cervical strain, disc herniation and cervical radiculopathy, degenerative disc disease and arthritis.  The examiner stated,

... in my opinion i[t] is less likely than not that cervical strain is related in any way to the Veteran's active duty service.  STRs show no treatment neck pain or a cervical spine condition.  Review of records in VBMS finds treatment for neck pain with muscle spasm and tenderness and x-ray evidence of strain (partial straightening of normal cervical curvature) following the 3/2007 MVA.  Cervical strain is commonly diagnosis following a MVA where a vehicle is hit from behind causing a whiplash neck injury which is reported in 3/2007 treatment note.  This condition is likely to cause tenderness and muscle spasm with abnormal spinal contour. 

... in my opinion it is less likely than not that cervical disc herniation and radiculopathy is related in any way to the Veteran's active duty service.  STRs report no treatment for neck pain or a cervical spine condition.  Treatment notes in VBMS report the onset of the condition following the 3/2007 MVA.  [March] 2007 treatment note reports the MVA and left lateral neck and proximal left upper extremity pain, with left shoulder and hand weakness.  In the initial treatment note at VAMC 1/2008 the Veteran reported ruptured discs in his neck from MVA and reported left upper extremity pain.  [January] 2008 MRI cervical spine reports disc herniation.  Neck pain with radicular symptoms is commonly caused by disc herniation.  This condition is likely to cause limited and painful motion, decrease strength, sensation and reflexes and atrophy.

With respect to cervical degenerative disc disease and arthritis, the examiner stated, 

...  I would have to resort to speculation to determine whether these conditions are related in any way to the Veteran's active duty service based on the exact time of onset of the condition cannot be determined from the available medical evidence.  These conditions which are reported on the 3/2007 x-ray likely had onset prior to the 3/2007 MVA based on degenerative disease of the spine occurs over time.  STRs contain no x-ray of the cervical spine.  Following service the Veteran's report intermittent neck pain and stiffness, symptoms that are commonly associated with early degenerative disease.  It is likely that the 3/2007 MVA caused aggravation of these conditions based on the reported whiplash injury sustained in the 3/2007
MVA is likely to cause injury to cervical facet joints and discs.

The Veteran argues that the April 2017 neck examination is inadequate.  The Veteran argues that the examiner failed to address the Veteran's lay evidence regarding his in-service injuries and the symptomatology (pain and stiffness) he suffered following service and prior to the 2007 motor vehicle examiner.  As, however, the Board has found that the Veteran's contentions that he had several neck injuries during service and that his neck pain began during service as not credible, the Board finds that the VA examiner's opinion is based on an accurate factual predicate as determined by the Board.

The Veteran further argues that the examiner also seemingly relies upon the fact that there are no treatment records documenting symptoms or treatment both during and following service to support his conclusion that the cervical strain and disc herniation could not be related to service.  The Board, however, notes that this is not the case as the VA examiner noted that treatment notes in VBMS report the onset of the condition following the March 2007 motor vehicle accident.  Thus, the examiner relies upon the fact that there are no treatment records documenting symptoms or treatment both during service and following service as well as treatment records documenting the onset of symptoms following a March 2007 motor vehicle accident.  

The Veteran argues that the VA examiner did not state whether his inability to provide an opinion regarding the etiology of the degenerative disc disease and arthritis without resorting to speculation was due to a deficiency in his own personal knowledge or a limitation in knowledge in the medical community.  The Board, however, notes that the examiner stated that he would have to resort to speculation to determine whether the conditions were related in any way to the Veteran's active duty service based on the exact time of onset of the condition could not be determined from the available medical evidence.  The examiner noted that the conditions which were reported on the March 2007 x-ray likely had onset prior to the March 2007 motor vehicle accident as degenerative disease of the spine occurred over time but that service treatment records contained no x-ray of the cervical spine.  In essence, the VA examiner stated that the medical evidence indicated that the onset of these disorders were likely prior to the motor vehicle accident but without x-rays of the service spine in the service treatment records, he could not state the conditions were related in any way to the Veteran's active duty service.  

The Veteran finally inquires as to why if the examiner could say that the post-service symptoms were consistent with early degenerative disease, and the disease clearly predated the 2007 motor vehicle accident, could he not provide an opinion as to whether there was at least a 50-percent probability that these conditions were related to his military service.  The Board notes that there is nearly a two-decade span of time between the Veteran's discharge from service and his 2007 motor vehicle accident, and the examiner's determination that without x-rays of the Veteran's cervical spine in service, it would be speculative to relate the Veteran's degenerative disc disease and arthritis is reasonable.   
        
As such, the Board finds that the VA examiner's April 2017 opinion is adequate.
                                                       
Thus, the record is absent competent evidence of any chronic cervical spine problems during service, competent evidence of cervical spine arthritis within a year following service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between service and currently diagnosed cervical spine disorders.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until nearly two decades after service. 

The Veteran contends that his cervical spine disorders are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The Board remanded the issue of entitlement to service connection for a bilateral eye disability in April 2017 for additional development to include scheduling the Veteran for a VA physician with sufficient experience in diagnosing eye disabilities for an opinion as to the nature and etiology of all current eye disorders.  The Veteran argues that the April 2017 VA eye examination is inadequate for rating purposes.  The Board agrees that the opinion is inadequate for adjudication of this issue as it does not thoroughly answer the questions posed by the Board.    

As such, in light of this Stegall violation, the Board will remand the issue for an additional VA examination.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claim being remanded herein, as the outcome of the service connection claims may impact the outcome of the TDIU claim. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The file should be forwarded to the VA examiner who conducted the April 2017 VA examination for an addendum opinion.  If the April 2017 VA examiner is unavailable, the file should be forwarded to an examiner with sufficient experience in diagnosing eye disabilities.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the physician should address the following:
 
(a) Does the evidence of record clearly and unmistakably show that a right eye corneal scar, cataract/aphakia, and retinal scar existed prior to the Veteran's entrance into active duty?  If so, what evidence supports that conclusion?

(b) With respect to each such eye disorder that the examiner finds existed prior to the Veteran's entrance into active duty, is there clear and unmistakable evidence that the disorder was NOT aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  If so, what evidence supports that conclusion?

(c) For each diagnosed eye disorder that the examiner finds did NOT exist prior to service, to include dry eyes, is it at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(d) With respect to each diagnosed refractive error, is it at least as likely as not (i.e., 50 percent or greater probability) that the refractive error results from an in-service superimposed injury.  The physician is asked to address the left eye vision changes during service. 

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions.  

2.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

3.  The case should be reviewed on the basis of the additional evidence.  If additional examinations are needed, they should be conducted.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


